Exhibit 10.4

Chiasma, Inc.

140 Kendrick Street

Building C East

Needham, MA 02494

February 14, 2020

Drew Enamait

Re: Amendment to Amended and Restated Executive Employment Letter

Dear Drew:

This Amendment (the “Amendment”) to the Amended and Restated Executive
Employment Letter dated February 23, 2018 (the “Agreement”) confirms the amended
terms and conditions of your employment with Chiasma, Inc. (the “Company”)
effective February 14, 2020. Except as expressly amended herein, the Agreement
remains in full effect. Your Non-Competition, Non-Solicitation, Confidentiality
and Assignment Agreement with the Company dated September 23, 2015 is unaltered
and unamended by this Amendment and remains in full effect.

Section 8(e) of the Agreement is hereby amended by:

 

  1.

Adding, after the phrase “the year in which the Change in Control occurs,” the
words “(b-i) your accrued bonus (if any) with respect to the calendar year in
which the Date of Termination occurs, subject to the Board’s assessment of
applicable bonus criteria and prorated from the beginning of such year to the
Date of Termination”;

 

  2.

Adding, after the words “(a) and (b),” the words “and (b-i)”

This Amendment constitutes the complete agreement between you and the Company
with respect to the subject matter herein and supersedes any prior agreements,
representations or understandings (whether written, oral or implied) between you
and the Company with respect to the subject matter herein.

Please acknowledge, by signing below, that you have accepted this Amendment.

 

Very Truly Yours,     /s/ Raj Kannan    

 

Raj Kannan

Chief Executive Officer

Chiasma, Inc.

   

 

I have read and accept this Amendment:     /s/ Drew Enamait     02/14/2020 Drew
Enamait     Date